J-S09009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD HARVEY FOSTER                       :
                                               :
                       Appellant               :   No. 505 WDA 2018

             Appeal from the Judgment of Sentence October 17, 2017
                  In the Court of Common Pleas of Beaver County
               Criminal Division at No(s): CP-04-CR-0002368-2016


BEFORE:       PANELLA, P.J., LAZARUS, J., and STRASSBURGER, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED SEPTEMBER 9, 2019

        Ronald Harvey Foster appeals from the judgment of sentence imposed

after a jury verdict found Appellant guilty of two counts of third degree

murder, see 18 Pa.C.S.A. § 2502(b), one count of conspiracy to commit

robbery, see 18 Pa.C.S.A. § 903(a)(1), three counts of robbery, see 18

Pa.C.S.A. § 3701(a)(1)(i) and (ii), and one count of criminal use of a

communication facility, see 18 Pa.C.S.A. § 7512(a). After careful review, we

affirm.

          This case arises from a drug deal gone bad.      Many of the facts are

undisputed. On several occasions, Appellant sought to purchase marijuana

from Dane Mathesius, one of the two murder victims.             When Mathesius

appeared at an abandoned building to consummate the transaction, Appellant,

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S09009-19



Lawrence Reddick, Deontae Jones, and Rasheid Hicks were waiting. Present

with Mathesius was sixteen-year-old William Booher and thirteen-year-old

N.R.

        Mathesius stopped his car, and Reddick climbed into the rear passenger

seat.    Reddick brandished a firearm and directed Mathesius to pull over.

Reddick then robbed Mathesius, Booher, and N.R. At the conclusion of the

robbery, Reddick fatally shot both Mathesius and Booher.

        The primary issue at trial was Appellant’s awareness of Reddick’s intent

to rob Mathesius.     Appellant admitted he set up the drug deal.       He also

admitted he agreed to have Reddick accomplish the transaction, as Appellant

feared that Booher intended to rob Appellant.

        In contrast, the Commonwealth presented testimony that Appellant

planned the robbery with Reddick. Hicks testified that he heard Appellant plan

the robbery with Reddick the night before it occurred.       Xavier Fisher also

testified to Appellant’s involvement in planning the robbery the night before.

Jones testified that Appellant had informed him of his intent to rob Mathesius

a week prior to the robbery.

        At sentencing, Appellant was sentenced to an aggregate period of thirty-

four to seventy years. While Appellant’s initial counsel did not file a post-

sentence motion or notice of appeal, on November 14, 2017, the trial court

granted Appellant permission to file a post-sentence motion nunc pro tunc

within thirty days of its order.     After the trial court allowed for another




                                      -2-
J-S09009-19



extension, Appellant ultimately filed his supplemental omnibus post-sentence

motion on February 2, 2018, raising eighteen discrete issues.

      On March 15, 2018, the trial court denied Appellant’s application for

relief as to all of his claims with the exception of one relating to restitution.

On April 10, 2018, Appellant filed a timely notice of appeal to this Court. One

day later, Appellant was directed by the trial court to file a concise statement

of matters complained of on appeal, which he timely filed.

      In his brief before this Court, Appellant raises seven issues on appeal:

      1) Appellant challenges the sufficiency of the evidence used to
      support the jury’s finding of two third-degree murder verdicts,
      three robbery verdicts, and its conspiracy to commit robbery
      verdict.

      2) Appellant challenges the weight of the evidence used to
      support the jury’s finding of two third-degree murder verdicts,
      three robbery verdicts, and its conspiracy to commit robbery
      verdict.

      3) Appellant contends the trial court erred in permitting the
      Commonwealth to display for the jury a specific text message that
      demonstrated an intent to commit a crime for which he was not
      charged.

      4) Appellant suggests the trial court erred when it continually
      forced him to confirm or deny the testimony of Commonwealth
      witnesses, where he was asked to comment on the accuracy and
      veracity of those witnesses.

      5) It was error for the jury to have access to cellphone data
      reports containing text messages between Appellant and
      Mathesius, as they amounted to a confession.

      6) Appellant challenges the discretionary aspects of his sentence,
      contending that his sentence is violative of both the United States
      Constitution as well as Pennsylvania’s Constitution.


                                      -3-
J-S09009-19


      7) Appellant maintains that the trial court abused its sentencing
      power when it failed to order the total joint costs and restitution
      be paid jointly and severally with co-defendants, as well as when
      it failed to delay the collection of the costs and restitution until
      Appellant’s release from his prison sentence.

See Appellant’s Brief, at 15-16.

      First, Appellant asserts that the evidence was insufficient to support the

third-degree murder verdicts, the robbery verdicts, and the conspiracy to

commit robbery verdict.

      When reviewing a sufficiency of the evidence claim, we must
      determine whether, when viewed in the light most favorable to
      the verdict winner, the evidence at trial and all reasonable
      inferences therefrom are sufficient for the trier of fact to find that
      each element of the crime charged is established beyond a
      reasonable doubt. The Commonwealth may sustain its burden by
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence.

Commonwealth v. Dix, 207 A.3d 383 (Pa. Super. 2019) (citations and

quotation marks omitted). In addition, “the finder of fact while passing upon

the credibility of witnesses and the weight of the evidence produced, is free

to believe all, part or none of the evidence.” Commonwealth v. Tejada,

107 A.3d 788, 793 (Pa. Super. 2015) (citation omitted).

      In this case, Appellant’s culpability was based on conspiratorial and

accomplice liability.   While Appellant concedes that Reddick did, in fact,

commit three acts of robbery and two acts of murder, Appellant contends that

his apparent renunciation of the events on that date absolves him of the

conspiratorial and accomplice-based crimes for which he was found guilty.




                                      -4-
J-S09009-19


      Appellant was convicted of and sentenced to one count of conspiracy to

commit robbery. “A person is a conspirator if the defendant: 1) entered into

an agreement to commit or aid in an unlawful act with another person or

persons; 2) with a shared criminal intent; and 3) an overt act was done in

furtherance of the conspiracy.” Commonwealth v. Mitchell, 135 A.3d 1097,

1102 (Pa. Super. 2016).        “Once the trier of fact finds that there was an

agreement and the defendant intentionally entered into the agreement, that

defendant may be liable for the overt acts committed in furtherance of the

conspiracy   regardless   of    which   co-conspirator   committed   the   act.”

Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004). Additionally,

we have held that “in order for a withdrawal from a conspiracy to be legally

sufficient, it must occur before the commission of the crime becomes so

imminent that avoidance is out of the question.” Commonwealth v. Carlitz,

466 A.2d 696, 698 (Pa. Super. 1983) (quotation marks and citation omitted).

      Appellant concedes that he conspired with Reddick to purchase

marijuana from Mathesius. He further concedes that the testimony of Jones

and Hicks supports a finding that he initially was involved in a conspiracy to

rob Mathesius. However, he argues that the evidence of his abandonment of

the conspiracy was “incontrovertible.” Appellant’s Brief, at 19. He further

argues the evidence was incapable of supporting any inference that he

conspired to commit any crimes against N.R., as there was no evidence he

was aware that N.R. would be present.


                                        -5-
J-S09009-19


      As outlined more fully below, the testimony presented at trial, primarily

through Jones’s account, demonstrated that, at a minimum, Appellant and

Reddick entered into an agreement to commit a robbery against Mathesius.

See N.T., 8/18/17, at 220.       The evidence was sufficient to additionally

demonstrate that Appellant had the requisite and shared criminal intent to

effectuate a robbery and utilized his cell phone to bring Mathesius into the

area under the guise of a purported drug transaction.

      Appellant was the only one amongst his cohorts who knew any of the

individuals that would arrive in the vehicle.        While Reddick possessed

Appellant’s cell phone at some point, Appellant directed most of the activity in

bringing Mathesius, Booher, and N.R. to the area that was agreed upon by

Reddick and Appellant. It is true that the trajectory of the conspiracy altered

after its inception, where the target of the robbery changed from Mathesius,

to both Mathesius and Booher, to what actually occurred: the robbery of

Mathesius, Booher, and N.R.     In addition, while it was Reddick who, upon

Appellant learning of Booher’s presence, approached the victims, it does not

alter the actions already taken by Appellant to lure the victims to the ambush.

      Not only was Appellant a primary causal point for the commission of the

robbery because he was the person responsible for bringing the victims to the

specific area, Appellant was, too, intricately involved in the actual planning of

the robbery, which occurred primarily between Appellant and Reddick, but

involved others, too. See, e.g., id., at 210-22.


                                      -6-
J-S09009-19


      Contrary to Appellant’s assertion, there is no basis to conclude that

Appellant effectively repudiated his involvement in the conspiracy.        While

there was evidence that Appellant oscillated on whether the robbery should

occur on the basis that he knew Booher would be present in the vehicle, “for

an abandonment to be legally sufficient, it must occur before the commission

of the crime becomes so imminent that avoidance is out of the question.”

Commonwealth v. Roux, 350 A.2d 867, 871 (Pa. 1971). The evidence of

record is sufficient to establish that Appellant used his phone to bring

Mathesius to the area while already having agreed to rob him, gave his phone

to Reddick after conversing with Mathesius over the course of several days,

stayed geographically close by while Reddick acted, and then reconvened with

Reddick after Reddick had murdered two individuals and robbed three.

Accordingly, the evidence was sufficient to find Appellant guilty of a conspiracy

to commit a robbery.

      Appellant raises a similar challenge to his convictions pursuant to

accomplice liability. “The criminal intent necessary to establish accomplice

liability is identical to the criminal intent necessary to establish conspiracy.”

Commonwealth v. Hennigan, 753 A.2d 245, 254 (Pa. Super. 2000). Our

Supreme Court has further indicated that “[a]n actor and his accomplice share

equal responsibility for the criminal act if the accomplice acts with the intent

of promoting or facilitating the commission of an offense and agrees or aids

or attempts to aid such other person in either the planning or the commission


                                      -7-
J-S09009-19


of the offense.” Commonwealth v. Cox, 686 A.2d 1279, 1286 (Pa. 1996).

Furthermore, “[t]he least degree of concert of collusion is sufficient to sustain

a finding of responsibility as an accomplice.” Commonwealth v. Coccioletti,

425 A.2d 387, 390 (Pa. 1981).

      Appellant largely restates his argument that he effectively repudiated

his involvement in any conspiracy.      Appellant contends that Reddick acted

unilaterally on September 29, and even if Appellant knew Reddick were to

commit a crime, that is not enough to designate him as an accomplice. See

Commonwealth v. Rega, 933 A.2d 997, 1015 (Pa. 2007) (establishing that

“a person cannot be an accomplice simply based on evidence that he knew

about the crime or was present at the crime scene”). In addition, Appellant

argues that merely introducing the buyer and seller to each other does not

inherently make one an accomplice. See Commonwealth v. Flowers, 387
A.2d 1268, 1270 (Pa. 1978) (indicating that “a test of partnership or concert

of action to determine guilt as an accessory” is the proper analysis for

accomplice liability rather than a “but-for” test).

      Appellant also suggests that he cannot be an accomplice to the robbery

of N.R. because the uncontroverted evidence at trial indicated that those

outside of the vehicle were not aware of N.R.’s presence. Finally, Appellant

states that the crime of murder was not in progress and even less imminent

when he allegedly renounced his intent to participate in Reddick’s scheme.




                                      -8-
J-S09009-19


      Thus, the question remains whether it was sufficient for the trier of fact

to find that each element of every crime for which Appellant was convicted

was established beyond a reasonable doubt.          “An accomplice is equally

criminally liable for the acts of another if he acts with the intent of promoting

or facilitating the commission of an offense and agrees or aids or attempts to

aid such other person in either planning or committing the criminal offense.”

Commonwealth v. Potts, 566 A.2d 287, 291 (Pa. Super. 1989) (citation and

quotation marks omitted). However, an “offense-specific analysis of intent

and conduct is required” to ascertain whether Appellant had the requisite

intent to promote or facilitate the offense and thereafter solicited or aided,

agreed to, or attempted to aid the other person in planning or committing the

offense.   Commonwealth v. Knox, 105 A.3d 1194, 1196-97 (Pa. 2014)

(rejecting the notion that “an accomplice [is] liable for all of natural and

probable consequences of the principal’s actions in the commission of a target

offense”); see also 18 Pa.C.S.A. § 306(c).

      Here, there was ample evidence tending to demonstrate Appellant’s

intentional involvement, and therefore culpability, in the planning of the

underlying robbery.    First, Appellant’s actions, via text messages sent to

Mathesius over the course of several days, set into motion the chain of events

that led to the robberies and murders. No one else affiliated with Appellant

knew any of the people who arrived by vehicle to participate in the drug deal.




                                      -9-
J-S09009-19


See N.T., 8/28/17, at 156-57 (Appellant stating that he was the only one who

knew Mathesius and Booher).

      Reddick’s use of Appellant’s phone does not change the fact that

Appellant provided the framework for Mathesius, Booher, and N.R. to travel

to Aliquippa under the pretense of a drug deal. In addition, these series of

text messages provided the impetus for Reddick, who had no prior knowledge

of any of these individuals, to ultimately enter Mathesius’s vehicle.

      Second, beyond merely being the causal point for the events of

September 29, testimony established that Appellant had the requisite intent

to commit a robbery. Hicks, Jones, and Fisher all testified, to varying degrees,

to Appellant’s desire to, at least conceptually, rob Mathesius. While it is true

that Fisher heard Appellant state “[w]e can’t do this with [Booher] in the car,”

Fisher also indicated that he heard Appellant use the word “lick,” which was

known to Fisher to mean a robbery. N.T., 8/18/17, at 76-77.

      It is also noteworthy that Appellant never left the scene upon expressing

his concerns with Booher’s presence. Hicks corroborated Fisher’s account of

hearing Appellant use the word “lick” and knew it to mean a robbery. See

id., 8/22/17, at 116. In addition, Hicks stated that he had heard Appellant

identify that he did not have a weapon, but that Reddick would give Appellant

his. See id. Hicks also testified that Appellant suggested Jones could use

Appellant’s mask. See id., at 117.




                                     - 10 -
J-S09009-19


      Most notable was the testimony of Jones. At trial, Jones testified that

Appellant “told [him] he had a lick” a week prior to when the robbery

happened.     See id., 8/18/17, at 210-11.       Jones conveyed that it was

Appellant’s cousin who told Appellant that he could rob Mathesius. See id.,

at 212. Jones recalled that Appellant told him it was going to be someone

from Beaver that would come to Aliquippa. See id., at 213. Jones further

stated that “[t]he plan was for [Appellant and Reddick] to put the money

together and act like they were going to buy it and then rob them.” Id., at

220. Moreover, Appellant wanted to use Reddick’s gun and sought to use

Jones as a diversion. See id., at 220-22.

      Jones admitted that the surveillance video showed Appellant, Reddick,

and himself at Reddick’s house, which is when Reddick and Appellant obtained

Reddick’s gun. See id., 8/21/17, at 10-11, 20-21. When Appellant, Jones,

and Reddick reconvened shortly thereafter, Appellant and Reddick had a

disagreement over where they wanted the robbery to occur. See id., at 15,

17-18. While Appellant stated his reservations about going through with the

robbery in light of Booher’s presence, ultimately Appellant and Reddick

decided upon a general location for the robbery. See id., at 17-19.

      While waiting for Mathesius’s vehicle to arrive at the scene of the crime,

Appellant gave Reddick his phone to continue relaying the location of the deal

to the victims. See id., at 31-32. Reddick waited for the vehicle on the side

street, while Jones and Appellant waited in an alley, and Hicks waited in front


                                    - 11 -
J-S09009-19


of a house and under an alcove. See id., at 35-36. After Reddick got into

the vehicle, Appellant, Jones, and Hicks heard gunshots. See id., at 42. Then,

Reddick, Appellant, Hicks, and Jones all had a rendezvous after the robberies

and shootings before they went their separate ways. See id., at 43-44.

      Clearly, there was sufficient evidence to support a finding that Appellant

acted as an accomplice to Reddick’s actions. Through his interactions with

others in addition to cell phone records, the testimonial and physical evidence

was sufficient to establish that Appellant had the intent to promote or facilitate

the robbery.   Moreover, the record contains evidence both that Appellant

solicited others, including Reddick, to aid in the commission of the robbery

and that Appellant subsequently aided Reddick in the planning and

commission of the robbery.       Accordingly, when viewed in the light most

favorable to the Commonwealth, there is sufficient evidence to conclude that

Appellant was an accomplice to Reddick’s robberies.

      Undoubtedly, even if we were to conclude, as Appellant suggests, that

Appellant terminated his complicity prior to the robberies and murder, neither

of the relevant exceptions would apply. Appellant did not “wholly deprive[]

[the offenses] of effectiveness” nor did he “give[] timely warning to law

enforcement authorities or otherwise make[] [a] proper effort to prevent the

commission of the offense.”         18 Pa.C.S.A. § 306(f)(3)(i-ii); see also

Commonwealth v. Howard, 517 A.2d 192, 197 (Pa. Super. 1986)

(establishing that an accomplice’s duty under the law is “not only [to]


                                     - 12 -
J-S09009-19


terminate his complicity, but to otherwise take steps to prevent the

commission of the crime”).

      Appellant further contends that the evidence was insufficient to convict

Appellant of two counts of murder of the third degree. In Pennsylvania, a

third-degree murder is defined as “[a]ll other kinds of murder” that are not an

intentional killing nor committed “while defendant was engaged as a principal

or an accomplice in the perpetration of a felony.” 18 Pa.C.S.A. § 2502(a)-(c).

      Third degree murder requires malice, which may include an intent
      to cause serious bodily injury that results in death, but third
      degree murder does not require such intent because malice can
      also be established by a wickedness of disposition, hardness of
      heart, cruelty, recklessness of consequences and a mind
      regardless of social duty, which indicates an unjustified disregard
      for the likelihood of death or great bodily harm, and an extreme
      indifference to the value of human life.

Commonwealth v. Williams, 980 A.2d 510, 524 (Pa. 2009) (citation

omitted). In the domain of accomplice liability, “a conviction for murder of

the third degree is supportable        under complicity theory      where the

Commonwealth proves the accomplice acted with the culpable mental state

required of a principal actor, namely, malice.” Commonwealth v. Roebuck,

32 A.3d 613, 624 (Pa. 2011). Moreover, “accomplice liability does not require

the defendant to have the conscious objective to cause a particular result

when such an outcome is an element of the offense.” Id., at 623.

      While in Knox, our Supreme Court rejected the “natural and probable

consequence” theory to accomplice liability and concluded that accomplice

liability is offense-specific, 105 A.3d 1194, 1196-97 (Pa. 2014), there is ample

                                     - 13 -
J-S09009-19


evidence of record indicating that Appellant knew and in fact encouraged the

use of a deadly weapon, either to use himself or for use by Reddick, which

unquestionably carries a significantly greater risk of harm in comparison to an

unarmed robbery. See Commonwealth v. Roebuck, 32 A.3d at 615 n. 4

(affirming Superior Court’s conclusion that“[a]ppellant demonstrated the

requisite malice by participating in a scheme designed, at a minimum, to stage

an armed confrontation with the victim”).        Therefore, the evidence was

sufficient to support a finding of malice.     As a result, the evidence was

sufficient for the jury to find Appellant guilty as an accomplice to third-degree

murder.

      Next, Appellant challenges the weight of the evidence supporting his

convictions.   A weight of the evidence challenge “concedes that there is

sufficient evidence to sustain the verdict.” Commonwealth v. Rayner, 153
A.3d 1049, 1054 (Pa. Super. 2016) (citation omitted). Our standard of review

for a claim that the verdict was against the weight of the evidence is as

follows:

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. A new trial should not be granted because of a mere
      conflict in the testimony or because the judge on the same facts
      would have arrived at a different conclusion. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.
      It has often been stated that a new trial should be awarded when
      the jury’s verdict is so contrary to the evidence as to shock one’s
      sense of justice and the award of a new trial is imperative so that
      right may be given another opportunity to prevail.

                                     - 14 -
J-S09009-19



     An appellate court’s standard of review when presented with a
     weight of the evidence claim is distinct from the standard of review
     applied by the trial court:

           Appellate review of a weight claim is a review of the
           exercise of discretion, not of the underlying question
           of whether the verdict is against the weight of the
           evidence.     Because the trial judge has had the
           opportunity to hear and see the evidence presented,
           an appellate court will give the gravest consideration
           to the findings and reasons advanced by the trial
           judge when reviewing a trial court’s determination
           that the verdict is against the weight of the evidence.
           One of the least assailable reasons for granting or
           denying a new trial is the lower court’s conviction that
           the verdict was or was not against the weight of the
           evidence and that a new trial should be granted in the
           interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013) (citations and

quotation marks omitted) (emphasis in original). “Discretion is abused where

the course pursued [by the trial court] represents not merely an error of

judgment, but where the judgment is manifestly unreasonable or where the

law is not applied or where the record shows that the action is a result of

partiality, prejudice, bias or ill-will.” Commonwealth v. Widmer, 744 A.2d
745, 753 (Pa. 2000).

     Appellant advances the argument that Appellant’s murder, robbery, and

conspiracy verdicts “shock[] the conscience” because Appellant “took all

action necessary to (A) announce his intention to abandon any further

continuation of the conspiracy to rob anyone and (B) renounce his intention

to continue aiding Reddick in the robbery of anyone and terminated his


                                    - 15 -
J-S09009-19


involvement and aid in it as soon as he learned Booher would be present.”

Appellant’s Brief, at 26. Appellant claims that when he gave his cell phone to

Reddick, it eliminated his “culpability as to all robbery and murder counts,”

which occurred “prior to any meeting between Reddick and the persons in the

car.” Id.

      The trial court disagreed:

      The Commonwealth presented twenty different witnesses, some
      of whom testified multiple times, and introduced numerous items
      of documentary and physical evidence. The Commonwealth
      presented the testimony of N.R., who was present during the
      shooting, and the testimony of Jones, Hicks, and Fisher, who were
      present during, and heard discussions related to, the planning of
      the robbery. The Commonwealth further presented evidence of
      the surveillance footage …, showing the meeting of the co-
      conspirators, and evidence of the extraction of Mathesius’
      cellphone, showing text messages sent back and forth between
      Mathesius and [Appellant].

Trial Court Opinion, 5/23/18, at 32.

      In light of all the evidence that was presented, we cannot conclude that

the judgment demonstrated by the trial court was manifestly unreasonable or

that a misapplication of the law has occurred. Accordingly, the trial court did

not abuse its discretion in determining that any of the verdicts were against

the weight of the evidence.

      In his third issue, Appellant avers the trial court erred in admitting a

text message he sent to Mathesius. This text message outlined a “future plan

to sell the marijuana once he bought it from Mathesius, a non-charged crime




                                       - 16 -
J-S09009-19


or bad act[.]” Appellant’s Brief, at 27. Appellant claims this text message

painted him as a drug dealer and unfairly prejudiced him.

      When considering the admission of evidence, our standard of review is

very narrow. Our review of a trial court's evidentiary ruling is limited to

determining    whether     the   trial     court    abused      its   discretion. See

Commonwealth v. Dengler, 890 A.2d 372, 379 (Pa. 2005). “An abuse of

discretion may not be found merely because an appellate court might have

reached   a   different   conclusion,    but     requires   a   result   of   manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support so as to be clearly erroneous.” Id. (citation omitted). Finally, “[t]o

constitute reversible error, an evidentiary ruling must not only be erroneous,

but also harmful or prejudicial to the complaining party.” Commonwealth v.

Lopez, 57 A.3d 74, 81 (Pa. Super. 2012) (citation omitted).

      The trial court admitted the text message as evidence of Appellant’s

motive and a res gestae (course of conduct) statement. Further, the court

indicated that it would provide a cautionary instruction advising the jury to

consider the message only for the motive of Appellant to commit the charged

crimes.

      Delivery of a controlled substance is against the law in Pennsylvania.

See 35 P.S. § 780-113(a)(30). “Evidence of a crime, wrong, or other act is

not admissible to prove a person’s character in order to show that on a

particular occasion he person acted in accordance with the character.” Pa.R.E.


                                        - 17 -
J-S09009-19


404(b)(1). However, “evidence may be admissible for another purpose, such

as motive” or “intent.” Id., at 404(b)(2). But such evidence in a criminal

case is “admissible only if the probative value of the evidence outweighs its

potential for unfair prejudice.” Id.

      Appellant asserts that “[t]he Commonwealth ha[d] no need to introduce

the additional reference to future intent to sell the purchased drugs to others.”

Appellant’s Brief, at 29. Appellant believes that his plans for the marijuana

had no bearing on his motive to commit the robbery. He also argues that his

plans could not possibly be construed as a res gestae statement, as they were

wholly irrelevant to anything occurring on the date the text was sent. See id.

As such, he contends the probative value of the text message was outweighed

by the unfair prejudice incurred by Appellant at trial.

      Moreover, Appellant contends the Commonwealth violated Pa.R.E.

404(b)(3) when it did not provide advance notice of the fact that it intended

to use the text message at trial. Finally, Appellant claims the trial court’s jury

instruction was “woefully inadequate” as it did not “mention the objectionable

portion of the text” nor militate against a finding that Appellant is a bad person

as a result of this activity. Appellant’s Brief, at 30-31.

      As such, Appellant’s three arguments as to the admissibility of this text

message can be distilled down to: 1) lack of notice provided by the

Commonwealth; 2) the trial court’s inadequate limiting instruction; and 3) the

relevancy of and prejudice suffered from the message itself.            All three


                                       - 18 -
J-S09009-19


concerns deal with the whether the trial court made an erroneous evidentiary

ruling.

      As set forth in our standard of review, Appellant must demonstrate that

he suffered prejudice from at least one of these alleged errors. We conclude

he cannot do this. This text message was one of many inculpating Appellant

in the plan to rob Mathesius. Further, he cannot explain how this evidence

besmirched his character more than the evidence that he planned an armed

robbery that ultimately resulted in two deaths. Accordingly, even assuming

that the Commonwealth should have provided the notice that Appellant sought

or that the trial court’s limiting instruction suffered from some sort of

deficiency, the trial court’s admission of this one specific text message in a

string of hundreds of other text messages constitutes harmless error.

      Appellant’s fourth issue contests the appropriateness of the trial court

allowing   the   Appellant   to   be   repeatedly   asked   whether    individual

Commonwealth witnesses lied during their testimonies. See Appellant’s Brief,

at 31-32. Appellant contends that asking Appellant to confirm or deny other

testimony invaded the province of the jury, as it is within its exclusive purview

to make credibility determinations. See id., at 33.

      While we have held that “were they lying” questions are generally

prohibited in Pennsylvania, we have also held that asking such questions are

held to a harmless error standard.      See Commonwealth v. Yockey, 158
A.3d 1246, 1256 (Pa. Super. 2017).          Appellant claims that he has been


                                       - 19 -
J-S09009-19


prejudiced through the trial court allowing this type of questioning, other than

merely making bald assertions, he has not cited to any specific instance in the

record that could lead to such a finding. Even through our independent review

of the record, we were only able to find one instance that featured an objection

to an alleged “were they lying” question. See N.T., 8/29/17, at 59. The trial

court resolved this objection by directing the Commonwealth to rephrase that

specific question, and if the Commonwealth thereafter asked about the truth

of other people’s assertions, the trial court would “sustain the objection.” Id.,

at 60. Therefore, because the trial court did not adversely rule on Appellant’s

objection nor did he place any further contemporaneous objection on the

record, Appellant’s issue is waived. See Commonwealth v. Leaner, 202
A.3d 749, 771 (Pa. Super. 2019) (finding waiver of issue where appellant

failed to object at trial); see also Epstein v. Saul Ewing, LLP, 7 A.3d 303,

314 (Pa. Super. 2010) (declining to address an issue where trial ruling

benefitted appellant) .   Waiver notwithstanding, we are not convinced that

any of the Commonwealth’s questions led to anything materially prejudicial to

Appellant’s defense.

      Next, Appellant asserts the jury should not have been allowed to take

the cell phone records containing text messages between Appellant and

Mathesius into the deliberation room. Appellant frames the text messages as

a “recorded admission[] of his involvement in setting up an illegal drug sale.”

Appellant’s Brief, at 35. Appellant cites Pa.R.Crim.P. 646(C)(2) in support of


                                     - 20 -
J-S09009-19


his argument that during deliberations, “the jury shall not be permitted to

have a copy of any written or otherwise recorded confession by the

defendant.”   Appellant’s Brief, at 36.   Appellant’s concern stems from the

“prejudice that the physical presence of the recorded confession in the jury

room would lead to overemphasis of that document by the jury at the expense

of evidence presented only upon the witness stand.” Id. This argument is

subject to a harmless error analysis. See Commonwealth v. Strong, 836
A.2d 884, 888 (Pa. 2003).

      Arguably, this issue is waived because Appellant failed to timely object

to the text messages going out to the jury. See Leaner, supra. However,

even addressing the issue on its merits, a confession is “an admission

consisting of a direct assertion, by the accused in a criminal case, of the main

fact charged against him or of some fact essential to the charge.”

Commonwealth v. Maloney, 73 A.2d 707, 711 (Pa. 1950) (citation and

quotation marks omitted). Here, Appellant does not demonstrate how any of

the text messages at issue constituted an admission of any element relevant

to the charges for which he was being tried. In fact, a thorough reading of

the messages leads us to conclude that none of them could possibly be

construed as admitting material facts germane to the robbery or any of the

other charges.      Accordingly, as the text messages were not a “recorded

confession” within the meaning of Pa.R.Crim.P. 646(C)(2), this issue, even if

preserved, fails.


                                     - 21 -
J-S09009-19


      In Appellant’s sixth issue, he challenges the discretionary aspects of his

sentence.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to an appeal as of right. Prior to reaching the
      merits of a discretionary sentencing issue[, w]e conduct a four-
      part analysis to determine: (1) whether appellant has filed a
      timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
      whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code, 42
      Pa.C.S.A. § 9781(b).

Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa. Super. 2018)

(some citations omitted; formatting altered).

      Appellant filed a timely notice of appeal, properly preserved his issue by

way of post-sentence motion, and included a concise statement of the reasons

relied upon for allowance of appeal with respect to the discretionary aspects

of his sentence in a separate section of his brief to this Court pursuant to

Pa.R.A.P. 2119(f). Therefore, we must evaluate whether the question raised

by Appellant is a substantial question warranting our discretionary review. “A

substantial question will be found where the defendant advances a colorable

argument that the sentence imposed is either inconsistent with a specific

provision of the [Sentencing] Code or is contrary to the fundamental norms

underlying the sentencing process.” Commonwealth v. Ventura, 975 A.2d
1128, 1133 (Pa. Super. 2009).




                                     - 22 -
J-S09009-19


      In his Rule 2119(f) statement, Appellant argues that this case presents

a substantial question because “the minimum sentence imposed was

excessive due to the [t]rial [c]ourt relying on impermissible factors, mis-

characterizing permissible factors, and ignoring appropriate permissible

factors under the Sentencing Guidelines.” Appellant’s Brief, at 39. Appellant

declares that the trial court “purported to sentence within the sentencing

guidelines but applied the guidelines erroneously.” Appellant’s Brief, at 39.

      For example, Appellant unambiguously asserts, inter alia, that “no

aggravating factors existed,” id., but Appellant was still sentenced at the top

of the aggravated range for some offenses. Clearly, these averments, in the

aggregate, raise substantial questions that the sentence imposed was

inconsistent with specific provisions of the Sentencing Code or violated the

fundamental norms of the sentencing process.        See Commonwealth v.

Riggs, 63 A.3d 780 (Pa. Super. 2012) (indicating that an alleged failure “to

consider relevant sentencing criteria, including the protection of the public,

the gravity of the underlying offense, and the rehabilitative needs of

[a]ppellant” was a substantial question. Accordingly, we proceed to address

the merits of Appellant’s claims.

      “Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion.” Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001). “An abuse of discretion is more than just an error in judgment and,


                                    - 23 -
J-S09009-19


on appeal, the trial court will not be found to have abused its discretion unless

the   record   discloses   that   the    judgment   exercised   was   manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will.”

Commonwealth v. Smith, 673 A.2d 893, 895 (Pa. 1996). Furthermore, the

“sentencing court has broad discretion in choosing the range of permissible

confinements which best suits a particular defendant and the circumstances

surrounding his crime.”    Commonwealth v. Moore, 617 A.2d 8, 12 (Pa.

Super. 1992).     Thus, “our standard when reviewing the merits of the

discretionary aspects of a judgment of sentence is very narrow; this court will

reverse only where an appellant can demonstrate a manifest abuse of

discretion on the part of the sentencing judge.” Commonwealth v. Koren,

646 A.2d 1205, 1208 (Pa. Super. 1994) (emphasis added).

      “Sentencing in Pennsylvania is individualized, and requires the trial court

to fashion a sentence that is consistent with the protection of the public, the

gravity of the offense as it relates to the impact on the life of the victim and

on the community, and the rehabilitative needs of the defendant.”

Commonwealth v. Baker, 72 A.3d 652, 663 (Pa. Super. 2013) (quotation

marks and citation omitted).      “When a sentencing court has reviewed a

presentence investigation report, we presume that the court properly

considered and weighed all relevant factors in fashioning the defendant’s

sentence.” Id.




                                        - 24 -
J-S09009-19


      Appellant faults the trial court’s determination that Appellant’s “actions

established a high level of criminal sophistication.” Appellant’s Brief, at 40.

He contends that this was the exclusive basis for the court’s imposition of an

aggravated sentence and therefore constitutes error.        See id.    Instead,

Appellant contends the situation was merely “an everyday robbery gone bad.”

Id.   Building on this assertion, Appellant argues that his involvement in

planning the robbery, withholding information, and providing false information

to police in the post-robbery investigation do not warrant enhanced

sentencing.

      Appellant also declares, albeit without authority, that the trial court

“failed to expressly analyze” how its findings “warranted sentences at the top

of the Aggravated Range for some offenses and near the top of the Standard

Range for others.”   Id. at 42.   Moreover, Appellant mentions that he had

strong familial support, was a minor student-athlete at the time of the

incident, no severe mental illness history, and that, implicitly, the impact on

the surrounding community where the event specifically occurred was

minimal, give the area’s propensity for violence. See id., at 43-44.

      Further, Appellant suggests that he, as a minor when the crimes were

perpetrated, should have been treated differently at sentencing in accordance

with Miller v. Alabama. 567 U.S. 460 (2012) (holding that minors cannot

be held for a term of mandatory life imprisonment without the possibility of

parole). Appellant extends the holding of Miller to contend that his “status


                                    - 25 -
J-S09009-19


as a juvenile alone requires [him] be treated less harshly than [an] adult[]”

by way of finding that his crimes fall into the mitigated range of sentencing.

Appellant’s Brief, at 50.

      Appellant also avers that the trial court failed to acknowledge many

elements contained within the pre-sentence report and fixated too much on

victim impact statements of figures only tangentially related to the victims.

See Appellant’s Brief, at 43-45. Finally, he asserts the trial court failed to

incorporate the jury’s “expressly stated request for leniency.”      Id., at 45.

Thus, to Appellant, there is enough mitigating evidence to demonstrate that

his sentence should be reduced from where it currently stands.

      In contrast, the Commonwealth argues that Appellant’s disposition,

including favorable factors, were all methodically considered by the trial court,

and each of the sentences received by Appellant were “in conformity with the

sentencing code as well as the sentencing guidelines” and were justified in

light of the facts of this matter. Appellee’s Brief, at 31, 33.

      First, while Miller is sympathetic to the proposition that “children are

constitutionally different from adults for purposes of sentencing,” 567 U.S. at

471, the opinion concludes by stating that “a judge or jury must have the

opportunity to consider mitigating circumstances before imposing the harshest

possible penalty for juveniles.” Id., at 489. Miller’s holding is exclusively

limited to a finding that a minor receiving a sentence of lifetime incarceration

without the possibility of parole violates the Eighth Amendment’s ban on cruel


                                      - 26 -
J-S09009-19


and unusual punishment. See id. Without more, we cannot conclude that

Appellant’s sentences ran afoul of any of the principles espoused in Miller,

especially in light of the fact that Appellant was not sentenced to a term of life

imprisonment and, perhaps more importantly, the trial court did consider the

Appellant’s age and characteristics in its sentencing decision.        See N.T.,

10/17/17, at 55, 58, 63.

      Second, the trial court spoke at length as to its rationale behind its

sentencing decisions. See id., at 51-70. The trial court, after reviewing the

record before it, including the pre-sentence report and sentencing guidelines,

found that Appellant demonstrated “a record of a high level of criminal

sophistication in planning and the commission of the robberies.         The facts

show that these robberies … were the product of concerted effort, planning

and afterward concealment.” Id., at 59-64. From its findings, the trial court

sentenced Appellant to incarceration periods “within the standard range on

each of his charges, except for the charges of conspiracy to commit robbery

and the robbery of N.R., where he was sentenced within the aggravated

range.” Trial Court Opinion, 5/23/18, at 92. The trial court’s findings are well

supported by the record and we find no abuse of discretion in its reasoning.

      Third, neither the inclusion of victim impact statements, which were

submitted without objection from Appellant, see Commonwealth v. Ali, 149
A.3d 29, 38 (Pa. 2016) (indicating that if the crime is logically connected to a

community impact suffered by specific individuals, such an impact is a


                                      - 27 -
J-S09009-19


relevant consideration at sentencing), nor the jury’s request for leniency, see

Pennsylvania Suggested Criminal Jury Instructions § 2.08 (identifying the

bifurcated nature of an adjudication of guilt and an ascertainment of

punishment), warrant relief on this issue.

      Accordingly, through a careful review of the trial court’s findings made

on the record during sentencing in addition to the facts that were adduced at

trial, this Court can find no manifest abuse of discretion in the trial court’s

sentencing decisions.

      Appellant’s seventh issue proclaims reversible error in the trial court’s

decision to: 1) not order the total joint costs and restitution be paid jointly

and severally with Appellant’s co-defendants; and 2) not delay the collection

of monetary fines, costs, and restitution until Appellant’s release from his

prison sentence. See Appellant’s Brief, at 51. In short, Appellant “is indigent

with no assets and no source of income and is required to serve a minimum

of 34 years and a maximum of 70 years imprisonment under the sentence

order; he will never be able to repay the total of restitution from earnings in

the State Correctional Institution prior to parole.” Id., at 53. In effect, given

the fact that the Department of Corrections will deduct an amount of money

with every deposit made into his account, Appellant will not receive much

financial support from his family, knowing that a deduction will take place.

See id., at 53-54. Appellant contends these two actions were an abuse of

discretion, but has cited to no direct authority in support of either proposition.


                                     - 28 -
J-S09009-19


      The law regarding restitution is clear.      “The court shall order full

restitution: [r]egardless of the current financial resources of the defendant,

so as to provide the victim with the fullest compensation for the loss.” 18

Pa.C.S.A. § 1106(c)(1)(i) (formatting altered). And further, as to the actual

collection of restitution, the Department of Corrections “shall be authorized to

make monetary deductions from inmate personal accounts for the purpose of

collecting restitution.” 42 Pa.C.S.A. § 9728(b)(5).

      In addition, the trial court was not required to impose restitution jointly

and severally with Reddick or Jones. Pennsylvania law already prevents a

double recovery while requiring the fullest compensation possible. See 18

Pa.C.S.A. § 1106(c), (g); Commonwealth v. Pleger, 934 A.2d 715, 720 (Pa.

Super. 2007) (“A restitution award must not exceed the victim’s losses.”).

Also, even if the trial court had imposed the restitution as joint and several

with Appellant’s co-defendants, Appellant would still be liable for the full

amount if his co-defendants were unable to pay. See Sehl v. Neff, 26 A.3d
1130, 1133-1134 (Pa. Super. 2011). Therefore, Appellant’s joint and

severable restitution argument fails.         Additionally, given the explicit

opportunity for the Department of Corrections to make monetary deductions

from an inmate’s account and without any evidence that the trial court

somehow deviated from this statutory precept, this argument, too, fails.

      As such, in finding Appellant due no relief as to any of his seven issues

raised on appeal, we affirm the trial court’s judgment of sentence.


                                     - 29 -
J-S09009-19


     Judgment of sentence affirmed.

     Judge Lazarus joins the memorandum.

     Judge Strassburger files a concurring memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2019




                                 - 30 -